Dissenting Opinion op
Mb. Justice MacLeaey.
San Juan, Porto Eico, 8th of February, 1906.
I cannot agree to this opinion or the judgment because I am of the opinion that all that portion of the Mortgage Law and the Begulations pertaining thereto which refer to the foreclosure of mortgages and the sales made in perfecting such foreclosures has been repealed by the Code of Civil Procedure and the acts amendatory thereof. In my opinion when the Code of Civil Procedure went into effect on the 1st of July, 1904, all proceedings pending in the foreclosure of mortgages should at once have been changed to conform to the existing laws. Therefore in this case the whole proceeding should be dismissed and the bank permitted to proceed by a regular action nnder the Code to foreclose the mortgage.